DETAILED ACTION
Claims 1-22, 25-27 and 30-32 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/491831 filed on April 28, 2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Kusens Reference (US 9,536,310 B1) and the Flick Reference (US 10,137,984 B1).

Kusens relates to an electronic device that contains cameras capable of identifying individual objects, people and motion regardless of lighting condition; this captured video can also be stored and/or reviewed by the Computerized Monitoring System when the system makes its determination. The Computerized Communication System (F1e) sends a signal to the caregiver if the event that the alert requires assistance from the fail (F1t). At step F1e, the computerized communication system will attempt to contact the individual to verify if a fail occurred and/or whether the patient requires assistance whether by phone call, text messaging, speakerphone, or other electronic means of communication. At step Fit if the individual confirms a fail has occurred and/or the individual requires assistance or fails to respond to the confirmation request in a timely manner, the computerized See Kusens Fig.1, c.2, c.5 lines 27-58).
Flick teaches an autonomous drone that may include one or more processors, sensors, or transceivers configured to: receive, from a smart home controller, via wireless communication or data transmission, directions or commands directing the autonomous drone to an impacted zone within a property, the impacted zone being associated with an insurance-related event, the insurance-related event being detected by a home monitoring system; classify or characterize the abnormal condition (such as inputting the autonomous drone sensor data into a machine learning program that is trained to identify, classify, and/or characterize the abnormal condition from processor analysis of the autonomous drone sensor data); and/or determine or direct a corrective or mitigating action based upon the classification or characterization of the abnormal condition to facilitate preventing or mitigating damage to the home and/or personal articles within the home (see Flick c17 lines 2-9, c30 lines 47-57).

The following is an examiner's statement of reasons for allowance: Kusens, Flick, nor other relevant art or combination of relevant art, teach a system and method to receive the signals from the sensors; process and analyze the signals from the sensors to recognize one or more activities or metrics; learn automatically over time from the recognized activities to include new metrics into consideration and to identify one or more abnormal events and/or the person associated with the abnormal events within the designated territory; produce one or more messages that describe the abnormal events within the designated territory as monitored by the sensors without sending any private data of the person to any external storage resource located outside the designated territory; and a monitoring station outside the designated territory, the monitoring station is configured to receive the messages produced by the local processing system and to make the messages available to external observers.
Further, neither Kusens, Flick, nor other relevant art or combination of relevant art, teach a system and method using sensors to make video recordings; forwarding signals from the sensors to a local processing system located within or proximate to the designated territory; processing and analyzing the signals from the sensors to recognize one or more activities or metrics via the local processing system; learning automatically over time from the recognized activities to include new metrics into consideration and to identify one or more abnormal events and/or the person associated with the abnormal events within the designated territory; storing the signals and/or information learned in a storage of the local processing system located inside the designated territory; producing one or more messages that describe the abnormal events within the designated territory as monitored by the sensors; sending the messages to a monitoring station outside the designated territory, wherein the monitoring station making the messages available to external observers
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 17, 31 and 32 are allowable by the addition of the limitations. Claims 2-16, 18-22, 25-27 and 30 are allowable as they are dependent off the independent claims, which were determined to be allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483